DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 5/13/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the claims require a “second electrode” but do not require a first electrode. It is unclear whether the existence of a second electrode necessarily requires the existence of a first electrode or if the term “second” is meant to help distinguish the electrode material from the “first material” and “third material.” Therefore, claims 1, 9 and their dependent claims are indefinite. For the purposes of examination, the term “second electrode” will be not be interpreted to require an additional or first electrode material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2017/0110521, “Park”) in view of Meng et al. (2018/0090709, “Meng”), and further in view of teaching reference TWI Global, Typical Values of Surface Energy for Materials and Adhesives (accessed 5/17/2022).
Regarding claims 1 and 9, Park teaches a display comprising a substrate (see, e.g., Fig. 9, reproduced below, substrate layer 10, [0039], [0040]) and a display (Fig. 9, OLED area, [0040]) wherein the display comprises a display region and a transmissive region (Fig. 9, transmissive area 200, [0040]). Park teaches that the display comprises a multi-layer insulating layer (corresponding to the claimed auxiliary layer first material, see layer 218 and third material, insulating layer 215, [0057], [0058]). Because there may be multiple insulating layer, they may be considered to each be “regions” (that is, there may be considered to be a second region or layer [e.g., layer 215] between the first region, or first insulating layer 218 and the underlying substrate layer 10, see Fig. 9, below). Park teaches that each of the substrate layers may be made of various materials ([0072] - [0075]). Therefore, the concentration of the first material in the second region (or layer) may be different than in the first region (or layer; i.e., the first region or layer may be made of a different material than the second region or layer). 
    PNG
    media_image1.png
    420
    632
    media_image1.png
    Greyscale
	Park fails to specifically teach that the surface energy of the second material is greater than the surface energy of the first material. However, Park teaches that fluoropolymers may be used as a material for use in insulating layer 218 ([0075]) and that a metal, such as aluminum may be used as the electrode material (e.g., [0077]). In the same field of endeavor of materials for use in electroluminescent devices (e.g., [0002] – [0004]), Meng teaches that, for example, insulating materials for use in electroluminescent devices may be fluoropolymers and specifically lists PVDF as a useful fluoropolymer ([0017] - [0019]). Therefore, in the absence of a specific teaching by Park regarding what fluoropolymer to use as an insulating material, it would have been obvious to the person of ordinary skill in the art at the time of filing to have used PVDF as an insulating material in the device of Park as a specific fluoropolymer having high dielectric properties (Meng, [0017] – [0019]). Furthermore, it is known that PVDF has a lower surface energy than the various metals described by Park (see, e.g., PVDF, having a surface energy of about 30 mJ/m2 or less, see Meng, [0018], [0019], Park at [0075], and see generally teaching reference TWI Global, Typical Values of Surface Energy for Materials and Adhesives, Table, p. 2, referencing generally accepted surface energy values for various materials). Therefore, the surface energy of the first material would be less than the surface energy of the second material. 
Regarding claim 2, Park additionally teaches that the electrode material may be present only in the display area and not the second or transmissive area (e.g., Fig. 6, [0066], areas 100 and 200 and also see Figs. 7 and 9). 
Regarding claim 3 and 12,  Park teaches that the first region may have a location of maximum concentration for the first material (the Examiner notes that an area containing any of the first material, including all of the first material, must have a region or location where the first material is at a maximum concentration, see, e.g., [0075]). 
Regarding claims 4 and 13, Park teaches that there may be multiple insulating layers including an additional insulating layer 213 ([0057], Fig. 9; reading on the claimed third region). Each of the insulating layers may be considered to be “regions.” Park teaches that each of the substrate layers may be made of various materials and layers ([0075]). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have included, in at least one of the layers of insulating layer 213, a polymeric insulating material such as the ones described for use in the insulating layer 218 ([0073] – [0075]). In this way it would have been obvious to have provided insulating layers such that the middle insulating layer 215 contained no polymeric “first material” while the insulating layers 218 and 213 each contained a polymeric insulating first material and thus that the concentration of the first material in the second region (or layer) may be different than in the first and third regions.
Regarding claims 5 and 14, modified Park additionally teaches that the surface energy of the first material would be less than about 30 mJ/m2 (for example PVDF, having a surface energy of about 30 mJ/m2 or less, see Meng, [0018], [0019], Park at [0075], and see generally teaching reference TWI global table referencing generally accepted surface energy values for various materials). 
Regarding claims 6, 8, 15, and 17, modified Park additionally teaches that the first and third materials may have a molecular weight of lower than 1500 (e.g., the first material being PVDF and having a molecular weight of about 103 and, e.g., other polymeric materials such as polystyrene having a molecular weight of around 104). 
Regarding claims 7 and 16, Park additionally teaches that the electrodes may include, for example, aluminum (e.g., [0079], [0077]).
Regarding claim 10, Park additionally teaches that the display may have data or power lines or electrodes that extend into the transmission areas (e.g., [0007] – [0009]) and teaches that the thickness of the electrodes int eh display area is larger than the thickness of the electrode in the transmission area (see Fig. 6, electrodes 221 and 222 having a greater combined thickness than electrode 222 which extends to the transmission area, [0057], [0058]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Meng  as applied to claim 10, above, and further in view of Lang et al. (US 2017/0324065, “Lang”).
Regarding claim 11, Park fails to specifically teach the thickness of the electrode components. In the same field of endeavor of electrodes for use in display devices (e.g., [0002]), Lang teaches that it is known to provide an electrode layer with a thickness of less than 10 nm and that doing so helps to provide a transparent electrode ([0011], [0012]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the electrode layers over the transmissive portions of the display of Park with a thickness of less than 10 nm (including “about 1 nm”) in order to improve the transparency of the electrodes and thus the transmissive region itself (see Lang [0011], [0012]).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782